Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 27, 2006                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

  128955                                                                                                Michael F. Cavanagh
  (66)                                                                                                  Elizabeth A. Weaver
  (67)                                                                                                         Marilyn Kelly
                                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
                                                                                                                       Justices
  PATRICIA L. CZYZYK,
            Plaintiff-Appellee,
  v                                                                  SC: 128955
                                                                     COA: 253126
                                                                     Kent CC: 03-003007-CZ
  JOAN L. IRONS,
             Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court's order of
  December 27, 2005 is considered, and it is DENIED, because it does not appear that the
  order was entered erroneously. The motion for stay pending reconsideration is DENIED
  as moot.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 27, 2006                   _________________________________________
           l0221                                                                Clerk